Judgment, Supreme Court, New York County (Michael Obús, J.), rendered October 25, 1996, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 4 to 8 years and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the credibility determinations of the jury. Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.